McKinney,
Judge, delivered the opinion of the court.
. This is an indictment for larceny, and contains two counts. The defendant is charged in the first count with having felo-niously stolen “ten dollars, good and lawful money of the State of Tennessee.” The defendant moved to quash this count of indictment, which motion being refused by the court, he demurred thereto; and, on argument, the demurrer was over-l'uled, and the defendant was put upon his trial on both counts of the indictment.
The jury found the defendant guilty on the first count, and *40not guilty on the second. The defendant then moved in arrest of judgment, and the motion was sustained and judgment arrested. The Attorney General appealed in error, in behalf of the State.
The objection urged to the foregoing count, is the insufficiency of the description of the subject of the offence ; and this objection, we think, is well founded.
Where personal chattels are the subject of an offence, as in larceny, they must be described specifically by the names usually appropriated to them, and the number and value of each species, or particular kind of goods stated. 2 Hale, 182, 183 ; Arch, Or. Pl. 49, (London Ed.) Money should be described “ as so many pieces of the current gold or silver coin of the realm. And the species of coin must be stated by its appropriate name.” R. and R. 482; Arch. 50.
In this respect the count of the indictment in question is clearly defective; and, thereupon,' the judgment was properly arrested.
Judgment affirmed.